  Case 19-20140       Doc 42      Filed 04/20/20 Entered 04/20/20 14:10:29           Desc Main
                                    Document     Page 1 of 2


Christopher M. Lee
State Bar No. 24041319
Eric A. Maskell
State Bar No. 24041409
Karla M. Balli
State Bar No. 24035997
Randy Leigh Tipton
State Bar No. 24039860
LEE LAW FIRM, PLLC
8701 Bedford Euless Rd, Ste 510
Hurst, TX 76053
817.265.0123 Phone
817.580.1123 Fax

ATTORNEY FOR DEBTOR(S)


                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

IN RE:                                       §
                                             §
TOSHA YVETTE MOORE                           §       Case No. 19-20140-BP-13
                                             §       Chapter 13
Debtor(s)                                    §
                                             §


                                    NOTICE OF HEARING

               You are notified of the filing of the foregoing Confirmation Hearing. The hearing

will be held at 9:30 am on May 28, 2020, at Plaza Tower, 110 N. College Avenue, Ninth Floor,

Tyler, Texas 75702. Objections to confirmation and/or values of collateral must be filed in

writing with the Court not later than seven (7) days prior to the confirmation hearing.



                                                     /s/ Randy Leigh Tipton
                                                     Christopher M. Lee
                                                     State Bar No. 24041319
                                                     Eric A. Maskell
                                                     State Bar No. 24041409
                                                     Karla M. Balli
                                                     State Bar No. 24035997
  Case 19-20140       Doc 42     Filed 04/20/20 Entered 04/20/20 14:10:29              Desc Main
                                   Document     Page 2 of 2


                                                     Randy Leigh Tipton
                                                     State Bar No. 24039860
                                                     LEE LAW FIRM, PLLC
                                                     8701 Bedford Euless Rd, Ste 510
                                                     Hurst, TX 76053
                                                     817.265.0123 Phone
                                                     817.580.1123 Fax

                                                     ATTORNEY FOR DEBTOR(S)


                                CERTIFICATE OF SERVICE

               The undersigned hereby certifies that on April 20, 2020, a true and correct copy of

the foregoing was served on all parties in interest below and on the attached mailing matrix.

DEBTOR(S):
Tosha Yvette Moore
701 N. Cass St
Jefferson, TX 75657

STANDING CHAPTER 13 TRUSTEE:
Lloyd Kraus
Plaza Tower
110 N. College Ave, 12th Fl
Tyler, TX 75702

U.S. TRUSTEE
110 North College Avenue, Suite 300
Tyler, Texas 75702

U.S. ATTORNEY
110 North College Avenue, Suite 700
Tyler, Texas 75702




                                                     /s/ Randy Leigh Tipton
                                                     Randy Leigh Tipton
                                                     State Bar No. 24039860

                                                     ATTORNEY FOR DEBTOR(S)
